Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 9-16 directed to an invention non-elected without traverse.  Accordingly, claims 9-16 been cancelled.
Drawings
The drawings submitted 04/01/2020 have been accepted. 
Claim Rejections - 35 USC § 112
Examiner notes that the amendment filed 12/09/2021 has overcome all outstanding 112(b) rejections from the non-final rejection dated 9/10/2021. 
Allowable Subject Matter
Claims 1-8 are allowed.
Claim 1 is directed towards a preparation method of titanium nitride-reinforced zirconia toughened alumina (ZTA) ceramic powder, comprising the following steps: (1) mixing an aluminum salt, a zirconium salt, a yttrium salt, and a titanium salt with water to obtain a mixed aqueous solution, wherein the aluminum salt, the zirconium salt, the yttrium salt, and the titanium salt are water-soluble inorganic salts; (2) mixing the mixed aqueous solution obtained in step (1) and an 
The closest prior art is considered to be Rossi (US4605631, hereinafter referred to as Rossi) and Engler et al. (US20150137026, hereinafter referred to as Engler). 
Rossi is directed towards powders of the ceramic metal oxides such as zirconia, alumina, titania, etc. are produced by precipitation upon mixing aqueous or aqueous/organic solutions of salts of the corresponding metal(s) with substantially 95% solutions of ammonia (see Rossi at the Abstract). The powders thus produced are readily sintered to high density ceramic bodies after conventional pressing or casting into a desired shape (see Rossi at the Abstract). The process is especially suited to the production of zirconia powders, either pure or doped with conventional stabilizing oxides such as yttria (see Rossi at the Abstract). After alkali treatment, neutralization, and washing as described above, 
Engler is directed towards nitrides of compounds of the elements aluminum, silicon, titanium and boron (see Engler at [0038]). Engler discloses compounds of the elements aluminum, silicon and titanium—preferably oxides and/or hydroxides such as, for example, aluminum oxide (Al2O3), aluminum hydroxide (Al(OH)3), boehmite (AlOOH), silicon dioxide (SiO2) and titanium dioxide (TiO2)—are advantageously used as metal compounds (see Engler at [0072]). Engler discloses in the nitriding step, the metal is converted into the corresponding metal nitride (see Engler at [0071]) via treatment under nitrogen at 1400 to 2300°C (see Engler at [0012]). Engler does not disclose the inclusion of zirconium, therefore claim 1 effectively avoids Engler as prior art. Furthermore, Engler does not disclose a second calcination step.
All claims not specifically addressed are allowed due to their dependence on an otherwise allowed claim, or because they contain all of the allowable limitations of an allowed claim. 
Response to Arguments
Applicant's arguments filed 12/09/2021 have been fully considered and they are persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON K MILLER whose telephone number is (571)272-4616. The examiner can normally be reached M-F 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/KARL E GROUP/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

/CAMERON K MILLER/Examiner, Art Unit 1731